Exhibit 10.5

 

[g74941lai001.jpg]

 

Date:

March 13, 2014

Subject:

Promotion and Assignment change

 

Steve,

 

I am enthusiastic about offering you a new assignment, as we discussed.  And as
discussed, there will be two distinct phases to this assignment.  On a longer
term basis, your new position will be Senior Vice President, International
Operations, reporting to me.  In that position, you will have responsibility for
our contract operations and aftermarket services businesses in the Eastern
Hemisphere and Latin America.  This assignment will begin upon completion of the
interim assignment described below.

 

On an interim basis, starting May 1, you will assume the position of Vice
President, Sales and Business Development, Eastern Hemisphere, reporting to me. 
In this interim position, you will have responsibility for the sales and
business development teams and activities related to our sold product businesses
in the Eastern Hemisphere, supporting large scale contract operations and
aftermarket services business growth, when requested by the operations
organization, and assisting with the efforts to recruit a successor for this
position.

 

Effective, May 1, your 2014 compensation package will be:

 

·

Base Salary:

$350,000 annually

 

 

 

·

Short-Term Incentive Target (STI):

70%, or $245,000 annually

 

 

 

·

Long-Term Incentive Target (LTI):

$500,000

 

In addition, you will receive a one-time LTI grant of $400,000 in Exterran
Restricted Stock, subject to the approval of the Compensation Committee.

 

Your benefits will not change.  You will receive revised Change of Control and
Severance Benefit Agreements.

 

Your work location will be in Houston.  It is anticipated that you will spend
much of the first 3-6 months working out of the Dubai offices or traveling. 
While you are in Dubai, Exterran will provide you and your spouse with a
furnished apartment, a car and a $10,000 one-time settling in allowance.  In
addition to your temporary relocation and return trips, you will each have the
opportunity to take one business class trip to Houston at company expense.

 

Steve, I’m looking forward to an exciting 2014 and am counting on you and your
team to deliver outstanding results.  Again, congratulations on your promotion!
I am also very much looking forward to you joining the executive leadership
team.

 

Sincerely,

 

By:

/s/ D. BRADLEY CHILDERS

 

 

D. Bradley Childers

 

 

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------